UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 28, 2011 SPARE BACKUP, INC. (Exact name of registrant as specified in its charter) Delaware 0-30787 23-3030650 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 990 Ironwood Drive, Minden Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On June 17, 2011, Spare Backup and Simplexity, LLC., owner of the website Wirefly.com (“Simplexity”) amended their definitive three year agreement (“Master Digital Platform Contract”), referenced in Spare Backup’s April 13, 2010 form 8k filing with the Securities and Exchange Commission, to launch a number of co-branded cloud-based digital platform services. Under the terms of the amendment: · Simplexity will use all commercial reasonable efforts to bundle “Mobile Backup Pro” with its Device Protection service. · Simplexity will bill the end users unless agreed to otherwise and pay SPBU an undisclosed monthly fee per agreement sold, for the duration of the Master Digital Platform Contract for all Bundle plans that are successfully billed and collected. · Spare Backup will create the capability for customers to try the “stand-alone” service for a mutually-agreed time period not less than 30 days before being billed (trial account). · Spare Backup and Simplexity will set a mutually agreeable timetable in writing to deploy Mobile Backup Pro on Windows Phone 7 and its successor operating systems All other terms and conditions of the Master Digital Platform Contract remain the same. Simplexity, a privately held company, is the Internet’s leading authorized seller of cell phones and wireless services. Based in Reston, Virginia, Simplexity operates proprietary e-commerce platforms, providing affiliates and marketing partners with integrated solutions for cell phone and wireless product merchandising, activation, logistics and fulfillment. It also creates and maintains web sites for a variety of companies, including many of the largest retailers in the United States. Simplexity’s marketing partners include companies such as Best Buy, Staples.com and Radio Shack to name a few. Simplexity’s business and technology solutions include comprehensive inventory and rate plan management, order processing, automated activation, online merchandising, high-level customer care and customer relationship marketing. Wirefly is Simplexity’s shopping and comparison site for consumers, bringing online shoppers an unprecedented selection of cell phones and service plans from every major U.S. carrier with the convenience of automated application processing and cell phone activation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPARE BACKUP, INC. Date:June 28, 2011 By: /s/ Cery Perle Cery Perle, Chief Executive Officer and President
